             Case 1:21-cv-03238-JMF Document 27 Filed 08/31/21 Page 1 of 6




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                          :
CHANEL INC.,                              :
                                          :
                                          :                                    Civil Action No.
                                          :
                                          :                                    21 CV 03238
                                          :
                           Plaintiff,     :
                                          :
             -against-                    :
                                          :
JARA EISEN also known as JARA FELDMAN     :
EISEN doing business as DESIGNER-ISH,     :
SOJARA DESIGNS INC. doing business as     :
SOJARA, SOJARA.COM and DESIGNER-ISH, :
SJ DESIGNS INC. doing business as SOJARA, :
SOJARA.COM and DESIGNER-ISH, VARIOUS :
JOHN DOES, JANE DOES, and                 :
XYZ COMPANIES,
                                          :
                           Defendants.    :
---------------------------------------------------------------------------X



          PERMANENT INJUNCTIONAND FINAL JUDGMENT ON CONSENT

          WHEREAS, on April 14, 2021, Chanel Inc.                                  commenced this action in the

United States District Court, Southern District of New York, Civil Action No. 21 CV 03238

against Jara Eisen also known as Jara Feldman Eisen doing business as Designer-

Sojara Designs Inc. doing business as Sojara, Sojara.com and Designer-

Inc. doing business as Sojara, Sojara.com and Designer-

                                                                   in which Chanel sought, inter alia, injunctive

relief and damages for alleged acts of trademark counterfeiting, trademark infringement, false

designation of origin, false advertising, trademark dilution and unfair competition arising out of




Docs #5249360-v1
            Case 1:21-cv-03238-JMF Document 27 Filed 08/31/21 Page 2 of 6




                   n, manufacture, advertisement, offer for sale and sale of apparel bearing

unauthorized reproductions, copies, counterfeits and colorable imitations of the following Chanel

trademarks         Offending                                                                 emark

Office (hereinafter collectively the CHANEL Trademarks):

   TRADEMARK           REG. NO.       REG. DATE                   RELEVANT GOODS
                                                       Eyeglass frames, sunglasses, gloves,
                        3,025,936      12/13/2005      swimwear, hair accessories, barrettes
                                                       Clothing, coats, jackets, dresses, tops,
                                                       blouses, sweaters, cardigans, skirts, vests,
                        4,241,822      11/13/2012      pants, jeans, belts, swim wear, pareos, hats,
                                                       scarves, ties, gloves, footwear, hosiery
                                                       Keychains, costume jewelry, blouses, shoes,
                        1,501,898       8/30/1988
                                                       buttons for clothing
                                                       Suits, jackets, Skirts, dresses, pants, blouses,
                        1,241,264        6/7/1983      tunics, sweaters, cardigans, tee-shirts, coats,
                                                       raincoats, scarves, shoes and boots
                                                       Clothing- namely, coats, dresses, blouses,
                        1,271,876       3/27/1984      raincoats, suits, skirts, cardigans, sweaters,
                                                       pants, jackets, blazers and shoes
       CHANEL
                        0,902,190      11/10/1970      Bracelets, pins and earrings


                                                       Jewelry and watches
                        3,133,139       8/22/2006
                        0,906,262       1/19/1971      Coats, suits, blouses and scarves
                                                       Suits, jackets, skirts, dresses, pants, blouses,
       CHANEL           1,241,265        6/7/1983      tunics, sweaters, cardigans, tee-shirts, coats,
                                                       raincoats, scarves, shoes and boots
       CHANEL
                                                       Hats, shawls and belts
                        1,177,400      11/10/1981


                        1,329,750        4/9/1985      Blouses, skirts, sweaters, cardigans, dresses




         WHEREAS, Defendants were served with the Summons and Complaint on April 14,

2021 and April 15, 2021 respectively, and have not filed any responsive pleadings;



Docs #5249360-v1
                                               2
              Case 1:21-cv-03238-JMF Document 27 Filed 08/31/21 Page 3 of 6




         WHEREAS, Defendants acknowledge that they have been afforded an opportunity to

consult with, and have consulted with, attorneys of their own choice in connection with the

execution of this permanent injunction, and have relied upon the advice of such attorneys in

executing same;

         WHEREAS, Defendants have reviewed and agreed to this permanent injunction, and that

no promise or threat of any kind has been made by Chanel, to induce Defendants to consent to

the entry of this Permanent Injunction other than tho                                        tlement

Agreement dated August 30, 2021;

         WHEREAS, this Court having jurisdiction over the parties and the subject matter of this

action pursuant 15 U.S.C. § 1114, 1117 and 1125(a), and under 28 U.S.C. §§ 1331, 1338 and

1367 and venue being proper pursuant to 28 U.S.C. §1391(b) and (c);

         IT IS HEREBY ORDERED, ADJUDGED AND DECREEED THAT:

         1.        Defendants their respective principals, officers, members, employees, successors

and assigns and any other individuals or entities acting under direct or indirect concert or

participation with them are hereby PERMANENTLY ENJOINED and RESTRAINED from:

                          the design, manufacture, advertisement, distribution, offer for sale, sale of

the Offending Goods;

                          using the CHANEL Trademarks on any product, service or packaging or

in connection with the advertising, promotion, or marketing of any products, whether in printed

materials, oral representations, or online content such as websites, social media, keyword search

advertising and meta-tags;

                          imitating, copying or making unauthorized use of the CHANEL

Trademarks;



Docs #5249360-v1
                                                  3
            Case 1:21-cv-03238-JMF Document 27 Filed 08/31/21 Page 4 of 6




                       designing, manufacturing, importing, exporting, distributing, circulating,

selling, offering for sale, advertising, promoting or displaying any product bearing any

unauthorized reproduction, copy or colorable imitation of the CHANEL Trademarks;

                       using any unauthorized colorable imitation of the CHANEL Trademarks

in connection with the design, manufacture, promotion, advertisement, display, sale, offering for

sale, production, import, export, circulation or distribution of any product in such manner as to

relate or connect, or tend to relate or connect, such product in any way with Chanel or to any

goods sold, sponsored, approved by, or connected with Chanel;

                       using any unauthorized colorable imitation of the CHANEL Trademarks

in connection with the manufacture, promotion, advertisement, display, sale, offering for sale,

production, import, export, circulation or distribution of any product which dilutes or is likely to

dilute Chanel                e names or reputation or the distinctive quality of the CHANEL

Trademarks;

                       engaging in any other activity constituting unfair competition with Chanel

or constituting an infringement of the CHANEL Trademarks or of Chanel

to use or exploit such trademarks, or constituting dilution of the CHANEL Trademarks, and the

reputation and the goodwill associated therewith;

                       making any statement or representation whatsoever, with respect to the

Offending Goods, that falsely designates the origin of the products as those of Chanel, or that is

false or misleading with respect to Chanel; and

                       engaging in any other activity, including applying or registering in the

United States Patent and Trademark Office or in any state trademark registry any mark

consisting in whole or in part of any of the CHANEL Trademarks or the effectuation of any



Docs #5249360-v1
                                               4
              Case 1:21-cv-03238-JMF Document 27 Filed 08/31/21 Page 5 of 6




assignments or transfers of its interests in unauthorized colorable imitations of the CHANEL

Trademarks, the formation of other corporations, partnerships, associations or other entities or

the utilization of any other devices, for the purpose of circumventing, evading, avoiding or

otherwise violating the prohibitions set forth in subsections 1(a) through 2(h) above.

         2.        Defendants acknowledge the validity of the CHANEL Trademarks and agree not



future proceedings between the parties and to further refrain from contributing to, assisting in, or

inducing or encouraging any other individuals and/or entities to challenge or infringe the

CHANEL Trademarks;

         3.        Defendants are directed to file and serve on Chanel within thirty (30) days after

the entry of this Permanent Injunction, a written report sworn under oath setting forth in detail

the manner and form in which Defendants have complied with the terms of the injunction.

         4.        This Court retains jurisdiction of this action for the purpose of enforcing the

provisions of this Permanent Injunction and Final Judgment on Consent by way of contempt or

otherwise;

         5.        The Parties waive appeal of this Permanent Injunction and Final Judgment on

Consent;

         6.        Each Party to this Permanent Injunction and Final Judgment on Consent shall bear

                                            ees in this action, subject t

Agreement.

         7.        This Permanent Injunction and Final Judgment on Consent shall operate as the

final judgment in this action as to the Defendants.




Docs #5249360-v1
                                                   5
Case 1:21-cv-03238-JMF Document 27 Filed 08/31/21 Page 6 of 6
